    18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 1 of 16




                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MONTANA



    In re

    ATLANTIS WATER SOLUTIONS,
    LLC,                                                         Case No. 18-60060-7

                  Debtor.


    STEVEN BALDWIN and
    SHELLEY BALDWIN,

                       Plaintiffs.                             Adv. No. 18-00016-BPH
    -vs-

    ATLANTIS WATER SOLUTIONS,
    LLC and IOFINA RESOURCES
    INC,

                     Defendants.



                                     MEMORANDUM of DECISION

            At Butte in said District this 5th day of November, 2018.


                                           INTRODUCTION

            This matter involves cross motions for summary judgment filed pursuant to Civil Rule

561 and Rule 7056 filed by Plaintiffs Steven and Shelley Baldwin (“Baldwins”), and Defendants


1
    Unless specified otherwise, all “Civil Rule” references are to the Federal Rules of Civil
                                                     1
    18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 2 of 16



Atlantis Water Solutions, LLC (“Atlantis”) and Iofina Resources, Inc. (“Iofina”). Baldwins

initiated an action against Atlantis and Iofina in Montana’s Fifteenth Judicial District Court,

Roosevelt County in early 2017. In that action, Baldwins alleged that Atlantis had breached a

contract with them, and that Atlantis was the alter ego, instrumentality, and agent of Iofina. The

action sought damages for breach of contract, and a declaration that Iofina was liable for any

judgment entered against Atlantis. The action was removed to this Court shortly after Atlantis

filed its petition for relief under Chapter 7. Following a pre-trial conference, Baldwins, Atlantis

and Iofina stipulated and consented to entry of a final Order or judgment by this Court.

         According to Baldwins’ Motion, they seek as a matter of law, a determination that Iofina

is liable for all actions of its co-defendant and subsidiary, Atlantis. The Baldwins’ Motion for

Summary Judgment, filed August 28, 2018, is accompanied by a statement of undisputed facts

and a supporting brief. 2 Defendants filed a competing Motion for Summary Judgment on the

same day, arguing that they were entitled to summary judgment on Baldwins’ claim for piercing

Atlantis’ corporate veil because Iofina and Atlantis complied with the requirements of Montana

law pertaining to the operation of LLCs, and because Iofina did not act in bad faith. Atlantis and

Iofina also argue 11 U.S.C. § 502(b)(6) limits the amount of the Baldwins’ damages against

Atlantis, and request summary judgment on this issue as well. Defendants’ motion for summary

judgment is accompanied by a statement of undisputed facts and a supporting brief. 3



Procedure, all “Rule” references are to the Federal Rules of Bankruptcy Procedure, and all
chapter and section references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
2
  The Baldwins’ Motion, Statement of Uncontroverted Facts and Summary Judgment Brief are
filed at ECF Nos. 16, 17, and 18. Atlantis and Iofinas’ Response is at ECF No. 23. Baldwins’
Reply is at ECF No. 24.
3
  Atlantis and Iofina’s Motion, Statement of Uncontroverted Facts and Summary Judgment
Brief are filed at ECF Nos. 19, and 20. Baldwins’ Response is at ECF No. 21. Atlantis and
                                                 2
    18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 3 of 16



         Both parties responded to the other parties’ motions and filed statements of genuine

issues in accordance with Mont. LBR 7056-1(a). However, neither statement of genuine issues

precludes summary judgment.4 For the reasons discussed below, the Baldwins’ Motion is

denied; Defendants’ Motion is granted.



                                     UNDISPUTED FACTS

         Iofina is engaged in the exploration and production of iodine. Iofina organized Atlantis

in Delaware in 2011 and in Montana in 2013. Iofina has always been the sole member of

Atlantis and Atlantis has always been a member-managed LLC. As a single-member LLC,

Atlantis always operated informally and without an operating agreement. Atlantis has always

been in good standing in Montana and filed its annual reports and maintained a registered agent.

         Atlantis was established to pursue the development of a fresh water depot in eastern

Montana to serve the oil and gas industry in the Bakken. Atlantis’ business plan was to take

water from the Missouri River near Culbertson, Montana, and distribute it from a depot that

would accommodate commercial tanker trucks. Iofina established Atlantis for the water depot

project because the project was outside of Iofina’s core business, and because Iofina was in

discussions with a large oil and gas services company regarding a strategic partnership in the

project and Iofina anticipated that the strategic partner might eventually acquire all or part of the

new entity.




Iofinas’ Reply is at ECF No. 25.
4
  Baldwins dispute facts 10, 13, 19, 24 and 29, and partially dispute fact 12 included in Atlantis
and Iofinas’ Statement of Uncontroverted Facts. See ECF No. 22. These facts are not material
to the Court’s analysis of the competing Motions.
                                                  3
18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 4 of 16



       Iofina’s COO, Forest Dorn, was designated as Atlantis’ President and from time to time

he signed documents and correspondence on behalf of Atlantis in that capacity. Atlantis never

had its own bank account or independent source of funds because it never generated any revenue.

When Forest Dorn received a paycheck, it was signed by Iofina. Iofina provided Atlantis with

operating funds and paid bills and other obligations incurred by Atlantis in connection with

developing the water depot project. Atlantis’ operations consisted mainly of its attempts to

secure the necessary resources and entitlements (water rights, right of way, and real property) for

its fresh water depot operation. The assets in the Atlantis project included the leases, right-of-

way easements, various engineering reports and feasibility studies, and surveys. Iofina provided

the capital that was used to pay for these services and acquire these assets.

       Atlantis did not file its own tax returns. Instead, it filed a consolidated tax return with

Iofina. Throughout Atlantis’ existence, no corporate minutes or resolutions were generated.

Atlantis had no credit. Atlantis had no balance sheets. Atlantis never applied for any loans.

Atlantis’ phone number was actually Iofina’s phone number. Atlantis never had a website and

never opened its own bank account. Every person that met with the Baldwins, before and after

the agreements were executed, was an Iofina employee. The checks that the Baldwins received

from Defendants originated from Iofina. The 1099’s that the Baldwins received from

Defendants were sent by Iofina. All emails and correspondence to Steve Baldwin were sent by

Iofina employees on Iofina letterhead.

       Atlantis entered into an Option Agreement with the Baldwins effective May 30, 2013.

The Option Agreement gave Atlantis the option of entering into a Surface Use Agreement to

lease a surface area of the Baldwins’ property along the Missouri River as a diversion point and

pump location. It also gave Atlantis the option of entering into a Right of Way Agreement to run



                                                  4
18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 5 of 16



underground pipes across the Baldwins’ property from the river to the depot site, which would be

located on a nearby property. The initial term of the option was one year. Iofina described the

water depot on Baldwin’s property as “Iofina’s fresh water resource in the state of Montana in

2013” and as the “Atlantis Water Project.”

       On July 8, 2013, the Baldwins and Atlantis entered into a Surface Agreement whereby

Atlantis agreed to pay the Baldwins a sum of $8,000.00 per month beginning on January 1, 2014

for a period of 120 months (10 years) to rent the Baldwins’ land in order to build a pump station,

to gain easements, and to use the surface land for water processing operations. In conjunction

with the Surface Agreement, the parties entered into an Option Agreement, which was

subsequently amended, that granted Atlantis the right and option to obtain a lease and access to

the Missouri River on the property. The Baldwins were represented by counsel in the

negotiation of the agreements they entered with Atlantis.

       The Atlantis’ project in Montana was dependent upon receiving a water permit from the

Montana Department of Natural Resources and Conservation (“DNRC”). Around the same time

that Atlantis entered into the Surface and Option Agreements with the Baldwins, it applied to the

DNRC for a water permit. The Baldwins understood that Atlantis did not yet have a water

permit, and that getting the permit was critical to the viability of the water project. The

permitting process was expected to take six months to one year but wound up taking

significantly longer due to administrative issues and a third-party objection to the application,

that resulted in a contested case hearing before the DNRC. As a result of the delays, in mid to

late 2014 Atlantis and the Baldwins entered into a series of agreements to extend the Option

Agreement.




                                                  5
18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 6 of 16



       As the end of 2014 approached, Atlantis was still waiting on a final decision from the

DNRC on the water permit. The Baldwins, through their counsel, indicated that they would not

agree to extend the Option Agreement any further and that Atlantis would either need to exercise

the option (and pay the required access fee of $175,000) or lose it. Atlantis exercised the option

on or around January 6, 2015, and paid Baldwins $175,000.

       Approximately 6 months later, Atlantis’ water permit application was denied by the

DNRC. The denial was based on a change in DNRC policy. The policy change was made after

Atlantis had filed its application. The policy change was not foreseeable. Under the policy

change, letters of intent from future purchasers of the water were no longer sufficient to satisfy

the statutory requirement that the applicant had a “beneficial use” for the water. On or around

July 1, 2015, Atlantis filed a petition for judicial review of the DNRC’s decision in the Montana

First Judicial District Court. As of December 31, 2015, the Atlantis project was operating at a

loss of $419,263.

       Throughout the DNRC permitting and judicial review process, Steve Baldwin told Forest

Dorn that the Baldwins shared Dorn’s frustration with the permitting process and appreciated

Atlantis’ commitment to the project notwithstanding the difficulties it was encountering. Steve

Baldwin also assured Dorn that the Baldwins would “work with” Atlantis and/or Iofina if

Atlantis was unable to get a water permit. On August 1, 2016, the District Court affirmed the

DNRC’s denial of the water permit.

       Following the District Court’s decision, Dorn called Steve Baldwin to inform him that the

District Court affirmed the DNRC’s denial of the water permit and of Atlantis’ decision to

abandon the water project. Dorn also said that Atlantis would not be making any further

payments and sent the Baldwins a proposed release to sign. Based on his previous discussions



                                                 6
18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 7 of 16



with Steve Baldwin, Dorn assumed that the Baldwins would sign the release and not demand any

additional payments. A couple of weeks later Dorn received a letter from the Baldwins’ counsel

demanding that Atlantis and Iofina meet all obligations under the agreements.

       Atlantis made a total of 32 monthly payments of $8,000 each on the Surface Agreement,

beginning in January of 2014 and ending in July of 2016, totaling $216,000. All told, Atlantis

paid the Baldwins $459,000 in option money, fees and rents under the Option Agreement,

Surface Use Agreement, and Right of Way Agreement. There are 88 months, and a balance of

$704,000, remaining on the Surface Agreement. In addition to the above, the Baldwins contend

that additional fees are owed under the Right of Way Agreement. Other than some soils testing

and surveying, Atlantis never used, took possession of the Baldwins’ property, or constructed

any improvements.

       The Baldwins admit and concede that they have no reason to believe that Iofina used

Atlantis as a subterfuge, or used Atlantis to defeat public convenience, commit crime, justify

wrong or perpetuate a fraud. The Baldwins also admit and concede that Atlantis and Iofina were

not out to cheat them.



                            SUMMARY JUDGMENT STANDARD

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED.R.CIV.P. 56(a). “[A] party seeking summary judgment always bears the initial

responsibility of informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any,’ which it believes demonstrate the absence of a genuine issue



                                                  7
18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 8 of 16



of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265

(1986). Material facts are those which may affect the outcome of the case. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). A dispute as to a

material fact is genuine if there is sufficient evidence for a reasonable fact-finder to return a

verdict for the nonmoving party. Id.; see also Russell v. Daiichi–Sankyo, Inc., 2012 WL 1793226

(D.Mont. May 15, 2012).

       Where the moving party has met his initial burden with a properly supported motion, the

party opposing the motion “may not rest upon the mere allegations or denials of his pleading, but

... must set forth specific facts showing that there is a genuine issue for trial.” Anderson, at 248.

The nonmoving party may do this by use of affidavits (including his own), depositions, answers

to interrogatories, and admissions. Id.

       In evaluating the appropriateness of summary judgment, the Court must first determine

whether a fact is material; and if so, it must then determine whether there is a genuine issue for

the trier of fact, as determined by the documents submitted to the Court. As to materiality, the

applicable substantive law will identify which facts are material. Only disputes over facts that

might affect the outcome of the suit under the governing law will properly preclude entry of

summary judgment. Factual disputes which are irrelevant or unnecessary to the outcome are not

considered. Anderson, at 248.

       If a fact is found to be material, summary judgment will not lie if the dispute about that

fact is genuine. If the evidence is such that a reasonable jury could return a verdict for the

nonmoving party, then summary judgment should not be granted. Id. In essence, the inquiry is

whether the evidence presents a sufficient disagreement to require submission to a jury, or

whether it is so one-sided that one party must prevail as a matter of law. Id. at 251–52. Though



                                                  8
18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 9 of 16



the Anderson Court stated that at the summary judgment stage the judge’s function is not to

weigh the evidence and determine the truth of the matter, but to determine whether there is a

genuine issue for trial, it also stated that if the evidence is merely colorable, or is not

significantly probative, summary judgment may be granted. Id. at 249–50. In other words, the

non-moving party cannot prevail by “simply show[ing] that there is some metaphysical doubt as

to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986).

        When presented with cross motions for summary judgment on the same matters, the court

must “evaluate each motion separately, giving the nonmoving party in each instance the benefit

of all reasonable inferences.” American Civil Liberties Union of Nevada v. City of Las Vegas,

333 F.3d 1092, 1097 (9th Cir. 2003).



                                CONTENTIONS of the PARTIES

        The Baldwins seek judgment as a matter of law that Iofina is the alter ego of Atlantis and

is thus liable for all actions of its wholly owned subsidiary, Atlantis.

        Defendants seek judgment as a matter of law that Iofina is not the alter ego of Atlantis,

that Iofina and Atlantis complied with the requirements of Montana law pertaining to the

operation of LLCs, and Iofina did not act in bad faith. Atlantis also seeks judgment as a matter

of law that the Baldwins’ damages are limited pursuant to 11 U.S.C. § 502(b)(6).



                             APPLICABLE LAW and DISCUSSION

        As a general rule, members of a limited liability company (“LLC”) are not subject to

personal liability for obligations of the company. Mont. Code Ann. (“MCA”) § 35-8-304(1).



                                                   9
18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 10 of 16



Despite the plain language of this statute, common law principles associated with piercing the

corporate veil, and disregarding the corporate form, have been applied to LLCs. This Court

engaged in this analysis, and provided a thorough discussion of the applicable cases in Businger

v. Storer (In re Storer), 380 B.R. 223, 233-34 (Bankr. D. Mont. 2007).

       Baldwins’ urge this Court to follow the analysis outlined In re Storer, and apply the

traditional two-prong test to determine whether the corporate veil can be pierced. The test

requires, first, that the defendant must be shown to be an alter ego, instrumentality, or agent of

the corporation. See Peschel Family Trust v. Colonna, 75 P.3d 793, 796–97 (Mont. 2003)

(abrogated on other grounds by Boyne USA, Inc. v. Lone Moose Meadows, LLC, 235 P.3d 1269,

1273 (Mont. 2010)). Second, substantial evidence must exist that the corporate entity was used

as a “subterfuge to defeat public convenience, justify wrong or perpetrate fraud.” Id. at 799.

Baldwins urge this Court to apply this two-prong test to Atlantis. See ECF No. 18, p. 13.

       Atlantis and Iofina counter that the Montana Supreme Court’s holding in Weaver v. Tri-

County Implement, Inc., 2013 MT 309, 372 Mont. 267, 311 P.3d 808, sets forth the applicable

standard when a party seeks to “pierce the veil” of an LLC and reach its members. With regard

to LLCs, the Montana Supreme Court has held that piercing the veil may be appropriate if a

member “operates an LLC as an empty shell to perpetuate fraud and avoid personal

responsibility.” Weaver, supra, 2013 MT at ¶ 18. Atlantis and Iofina argue that this Court must

determine: (i) whether Atlantis and its sole member, Iofina, complied with the formalities

required of LLCs under Montana law; and, (ii) whether Iofina used Atlantis as a subterfuge to

perpetuate fraud and avoid personal liability.

       In urging the Court to rely on Weaver, not Peschel in its analysis, Atlantis and Iofina

persuasively argue that the established law in Montana for piercing the veil of corporations, and



                                                 10
18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 11 of 16



in particular, the first prong of the test involving the alter ego or agent analysis and the 14 factors

set forth in Peschel, supra, are not appropriate for LLCs. 5 Atlantis and Iofina highlight the

distinctions between corporations and LLC’s to support this argument. For example, Atlantis

and Iofina note that, while corporations are generally required to observe a variety of formalities

in their governance and operations, LLCs are not. An LLC may consist of a single member.

MCA § 35-8-201(1). An LLC can be managed directly by its members instead of managers or

officers and directors. MCA § 35-8-202(e)(ii). In a member-managed LLC, a member is an

agent of the LLC for the purposes of its business or affairs. MCA § 35-8-301(1). LLCs are not

required to have an operating agreement. MCA § 35-8-109(1). Finally, and importantly, “the

failure of a limited liability company to observe usual company formalities or requirements

relating to the exercise of its company powers or management of its business is not a ground for

imposing personal liability on the members or managers of the limited liability company.” MCA §

35-8-304(2).

       While there is a compelling logic to Iofina and Atlantis’ argument, ultimately the

distinction in the competing approaches does not matter because Baldwins cannot satisfy the

second prong of either test. Under Peschel, Baldwin must show that Iofina used Atlantis as a

“subterfuge to defeat public convenience, justify wrong or perpetrate fraud.” Weaver requires

that Baldwins show not only that the LLC was operated as an empty shell, but that it was

operated in this fashion in order to “perpetuate fraud and avoid personal responsibility.”




5
  According to the official Comments to the Montana Limited Liability Company Act, “Courts
should not pierce the limited liability company veil merely as a result of failure to follow normal
formalities required of a corporation.” Limited Liab. Co. Subcommittee of the State Bar of Mont.,
Comments to the Montana Limited Liability Company Act § 23, at 10 (1993); see also Steven C.
Bahls, Application of Corporate Common Law Doctrines to Limited Liability Companies, 55
Mont. L. Rev. 43 (1994).
                                                  11
18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 12 of 16



Baldwins’ have failed to point to any indicia of a subterfuge to defeat public convenience,

wrongdoing, fraud or efforts to avoid personal responsibility.

       Instead, Baldwins admit that they “have no reason to believe that Iofina was merely using

Atlantis as a subterfuge, or using Atlantis to defeat public convenience[.]” See ECF No. 22, p.8.

In addition, Baldwins “admit that they have no reason to believe that Iofina was . . . using

Atlantis to . . . commit crime, justify wrong or perpetuate fraud.” Id. Finally, “Baldwins

concede that Atlantis and Iofina were not out to cheat them.” Id. Baldwins sole argument is that

notwithstanding their admissions, Iofina’s undercapitalization of Atlantis from its inception is

indicative of bad faith sufficient to pierce the corporation veil. Under the specific facts of this

case, the Court disagrees.

       Baldwins rely on E.C.A. Environ. Management v. Toenyes (1984) 208 Mont. 336, 679

P.2d 213 and Peschel Family Trust v. Colonna, 2003 MT 216, 317 Mont. 127, 75 P.3d 793, and

conclude, “the creation of an undercapitalized shell subsidiary, that was not capable of satisfying

its liability for a breach of contract, was sufficient to satisfy the requirements of the second

prong.” Peschel Family Trust, ¶ 37 (citing Toenyes, 208 Mont. at 348, 679 P.2d at 219). This

Court does not consider Baldwins reliance on Peschel persuasive. The Peschel Court made the

following specific findings to support the conclusion that Baldwins urge this Court to adopt (i.e.,

that undercapitalization is sufficient for satisfying the second prong):

       Only three meetings were held concerning corporate decisions over a nine-year period;
       Colonna exercised absolute authority over all corporate activities as the sole director and
       officer; Colonna was the Corporation's sole shareholder; Colonna loaned the Corporation
       significant sums of money indicating that the Corporation was undercapitalized and
       unable to meet its day-to-day obligations; payments were made directly from corporate
       accounts to satisfy Colonna's personal obligations under the guise that they were loan
       repayments; and there are no records indicating that Colonna was an employee of the
       Corporation or that he received wages. Moreover, Colonna personally benefitted from
       suspect corporate transactions the vehicle lease and the Corporation's ten-year lease
       renting Colonna's own property. In each instant he was on both sides of the transaction

                                                  12
18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 13 of 16



       and realized a personal benefit.

Peschel Family Trust, ¶ 30. In this case there is no evidence of self-dealing by Dorn, Atlantis, or

Iofina. To the contrary, the record shows that Baldwins were paid $459,000, and by December

2015, the Atlantis project was operating at a loss of $419,263. Unlike the dentist in Peschel who

realized a benefit, Atlantis and Iofina realized no benefits, and suffered a loss.

       Having scrutinized the facts in Peschel, this Court is unwilling to conclude that Peschel is

similar to this case, as urged by Baldwins. The uncontested facts show that Atlantis was a start-

up company formed by Iofina to develop a fresh water depot. Atlantis complied with applicable

law governing LLCs. Atlantis’ business model was dependent upon receiving a water permit.

Iofina infused adequate capital into Atlantis for it to satisfy its obligations for over two and one-

half years. Baldwins were paid $459,000, while Atlantis pursued its water permit. Only after it

was clear that the water permit could not be obtained, Atlantis stopped paying Baldwins, and

breached the contract.6 Atlantis never progressed beyond the start-up phase because despite its

best efforts, the DNRC denied its water permit application and the District Court affirmed the

DNRC’s denial of the water permit. These facts, even without consideration of Baldwins’

concessions regarding Atlantis and Iofina, distinguish this case from Peschel.

       Similarly, Baldwins’ reliance on Toenyes, ignores the distinctions between the facts of

this case and the facts before the Toenyes Court. In Toenyes, a subsidiary transferred its assets to

the parent company in an attempt to avoid its underlying contractual obligations. In this case,

Atlantis transferred nothing to Iofina. This case is also distinguishable from Drilcon, Inc. v. Roil



6
 It is worth noting that not all contract breaches are bad. The Montana Supreme Court has
observed, “And such a breach is not necessarily a bad thing; to the contrary, courts as well as
scholars have for more than two decades heralded such an ‘efficient breach’ as an essential free-
market tool that maximizes net economic gain.” Conagra v. Nierenberg, (2000) 301 Mont. 55,
78, 7 P.3d 369, 384.
                                                 13
18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 14 of 16



Energy Corp., Inc., (1988) 230 Mont. 166, 749 P.2d 1058, another case cited by Baldwins. The

Roil Court was tasked with considering whether constructive fraud is sufficient to pierce the

corporate veil. The Roil Court held that “either actual fraud or constructive fraud may be

sufficient to pierce the corporate veil in a given case.” Roil., 230 Mont. at 176, 749 P.2d at 1064.

Next, the Roil Court concluded that, “[a]lthough there is no evidence that White used Roil to

defeat ‘public convenience,’ we find that there was also substantial credible evidence of actual

fraud, constructive fraud, and of White's using the corporate entity to justify wrong.” Roil, 230

Mont. at 177, 749 P.2d at 1064. In this case, the record is devoid of any allegation, much less

evidence that Atlantis was utilized by Iofina or Dorn for purposes of fraud, constructive fraud, or

to justify wrong.

          This Court explained in In re Storer, 380 B.R. at 234, that “piercing the corporate veil is

an equitable remedy, used to curb injustices resulting from the improper use of a corporate

entity. Because the remedy is equitable, no concrete formula exists under which a court will

disregard the separate identity of the corporate entity.” In re Storer, 380 B.R. at 233. See also

Dole Food Co. v. Patrickson, 538 U.S. 468, 475, 123 S.Ct. 1655, 1661, 155 L.Ed.2d 643 (2003)

(advising that piercing the veil is “the rare exception, applied in the case of fraud or certain other

exceptional circumstances . . . and usually determined on a case-by-case basis”). Notably, in

Storer, after concluding that the entity was the principal’s alter ego, the Storer Court concluded it

was not appropriate to disregard the “separate and distinct identity of Lynxx” because there was

no showing that the entity had not been used as a subterfuge to perpetrate a fraud. In re Storer,

380 B.R.at 234. The circumstances here are neither rare nor exceptional. This case is like

Storer, and even if Baldwins satisfied the first prong7, there simply is not the slightest scintilla of



7
    Although the Court did not discuss the 14 factors under Peschel, or the first prong under
                                                   14
18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 15 of 16



evidence tending to establish the second prong, that Iofina and Atlantis acted improperly,

engaged in fraud, constructive fraud, or used the entity to justify wrong.

         The Baldwins present no evidence that the relationships among Iofina and Atlantis were

created in bad faith or for purposes of allowing Atlantis to avoid liability for their actions.

Rather, the Baldwins’ acknowledge that Atlantis was not used by Iofina as a subterfuge to defeat

public convenience, to justify wrong, or to perpetrate fraud and that Atlantis and Iofina were not

out to cheat them. As a result, the Court concludes that under both the standard articulated by

the Montana Supreme Court in Peschel and in Weaver, disregarding the separate and distinct

identity of Atlantis is not appropriate. Therefore, the Baldwins’ alter ego claim against Iofina

fails.

         The Baldwins do not dispute that their claim of damages against Atlantis are limited by

11 U.S.C. § 502(b)(6). However, the Baldwins maintain that “the purpose of this entire action is

to obtain a judgment against Iofina.” And, since Iofina is not the debtor, the limitations of 11

U.S.C. § 502(b)(6) would not apply. However, having concluded that Iofina and Atlantis are

entitled to summary judgment, this Court concludes that the Baldwins’ claim against Atlantis is

limited by 11 U.S.C. § 502(b)(6).

         For the reasons discussed above,

         IT IS ORDERED that Plaintiffs’ Motion for Partial Summary Judgment filed August 28,

2018, at ECF No. 16 is denied.

         IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment filed

August 28, 2018, at ECF No. 19 is granted; Defendant Iofina Resources, Inc. is entitled to



Weaver, because it was clear Baldwins could not satisfy the second prong, had the Court
discussed the first prong in depth, its analysis would have concluded that Iofina and Atlantis
complied with Montana law applicable to LLCs.
                                                  15
18-00016-BPH Doc#: 40 Filed: 11/05/18 Entered: 11/05/18 14:46:59 Page 16 of 16



judgment as a matter of law because Plaintiffs have made no showing that the corporate veil

should be pierced (or the separate and distinct identity of Atlantis be disregarded), Iofina

Resources, Inc. is not the alter ego of Atlantis Water Resources, LLC; and pursuant to 11 U.S.C.

502(b)(6), Plaintiffs’ allowable damages against the Debtor, Atlantis Water Solutions, LLC are

limited to $105,000.




                                                 16
